DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended base claim 1 thereby rendering moot the prior art rejection of record.
A search of the full scope of base claim 1 did not retrieve prior art or double patent art against Applicants’ elected Group I base claim 1.  See “SEARCH 6” in enclosed search notes.  This search encompasses the compounds of claims 7 and 11, which are both rejoined at this time.
Claims 15-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim.  Claims 9-10, 13-14, and 17-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.
Current Status of 17/089,519
This Office Action is responsive to the amended claims of April 27, 2022.
Claims 1-8, 11-12, and 19-20 have been examined on the merits.
Priority
The effective filing date is 09/24/2018.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 27, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/27/2022.
Applicants amended base claim 1 to no longer permit any halo-substituted phenyl at R20 when R24- R27 are hydrogens.  This renders moot the prior art rejection (see paragraphs 18-20 of previous Office Action) using reference ARNOLD.
Terminal Disclaimer
The non-statutory double patent rejection (see paragraphs 21-22 of previous Office Action) against the parent U.S. 10,980,806 B2 is rendered moot with the filing of and approval of the Terminal Disclaimer of 04/27/2022, which terminally disclaims the parent patent.  Furthermore, the parent ‘806 patent cannot constitute a statutory double patent reference against the instant application.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites various compounds with * and ** (for example, see page 11 of 17).  There is insufficient antecedent basis for the limitations * and ** in the claim.
As drafted, the * and ** render the metes and bounds of claim 11 undefined (hence rendering claim 11 indefinite) since the artisan has no idea to what * and ** refer.  Claim 12 is similarly rejected since claim 12 refers back to claim 11 but does not remedy the rationale underpinning the rejection of claim 11.
Applicants can revise claim 11 by making it clear to what * and ** refer.
Conclusion
Claims 11-12 are not allowed.
Claim 1-8 and 19-20 are presently allowable as written.
Claim 1 is free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625